Citation Nr: 0830779	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-36 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for residuals of a 
right (major) ulnar styloid fracture, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 2000 to 
May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The current increased rating appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

In September 2004, the veteran underwent a general 
examination, at which time the examiner recommended a more 
specialized evaluation.  In December 2004, the veteran 
underwent a bone examination.  The December 2004 VA examiner, 
who did not review the claims file, diagnosed the veteran 
with ulnar styloid nonunion with a good range of motion but 
decreased strength and induration.  In January 2005, the RO 
granted service connection for a right (major) ulnar styloid 
fracture and assigned a 20 percent rating.  

Since the December 2004 VA examination, the veteran has 
asserted that his right (major) ulnar styloid fracture 
warrants a higher evaluation due to the fact that it is hard 
for him to work with his right hand.  In essence, he appears 
to be maintaining that his condition has increased in 
severity since the VA examination in December 2004.  VA's 
General Counsel has indicated that, when a veteran asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95.  See also Snuffer v. Gober, 
10 Vet. App. 400, 402-403 (1997) & Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  Additionally, the December 2004 VA 
examiner did not review the claims file and, as the veteran's 
representative points out, the examination report is now over 
three years old.  Consequently, the Board finds that an 
additional VA examination is necessary to determine the 
current nature and extent of the veteran's service-connected 
right (major) ulnar styloid fracture.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine the 
nature and extent of the right (major) 
ulnar styloid fracture.  The claims folder 
and a copy of this Remand must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies, including X-rays, should be 
conducted.  

All pathology found on examination due to 
the right (major) ulnar styloid fracture 
should be noted in the report of the 
evaluation.  In particular, the examiner 
should discuss any limitation of motion 
found to be associated with the right 
(major) ulnar styloid fracture.  The 
examiner should address whether there has 
been any nonunion in the upper half of the 
ulna with false movement and, if so, 
whether there has been any loss of bone 
substance or deformity.  The examiner 
should specify any amount of loss of bone 
substance.  

In addition, the examiner should discuss 
whether the veteran's right arm exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
right (major) ulnar styloid fracture.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right arm repeatedly over a period of 
time.  

2.  Following the completion of the above, 
the AMC should re-adjudicate the issue of 
entitlement to an initial disability 
rating greater than 20 percent for the 
service-connected right (major) ulnar 
styloid fracture.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


